DETAILED ACTION
	Claims 1-6, 8 and 10-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 as currently written is vague and indefinite.  Claim 8 recites “the applying the dressing” is for about 4 weeks to about 24 weeks.  It is unclear if applicants mean the application of the dressing is done such that the dressing remains on the wound for about 4 weeks to about 24 weeks or if the application is repeated for about 4 weeks to about 24 weeks.  
	Claim 18 as currently written is vague and indefinite.  The claim recites the adhesive comprises a non-woven acrylic adhesive.  The term non-woven relates to fibers.  But the adhesive is not fibers.  It is unclear what material is being used as the examiner can find no evidence that non-woven acrylic fibers are adhesives.  They may be mixed with an adhesive but not an adhesive itself.  Acrylic resins are known adhesives but they are not fibers.  The instant specification fails to provide any description on a commercial source of non-woven arylic adhesive or how such are made.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, 14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumville et al. (Cochrane Database Syst Rev. 2016).  
The instant application claims a method for accelerating wound healing comprising applying a dressing directly on a subject's wound immediately or no later than 72 hours following injury.
Dumville et al. is directed to dressings for the prevention of surgical site infection.  It is taught that millions of surgical procedures are conducted around the world each year.  The majority of procedures result in surgical wounds that will heal by primary intention.  This is where wound edges are re-approximated using sutures, staples, clips or glue, either alone or in combination.  Following wound closure, surgical wounds commonly leak fluid or blood within the first 24 hours and they are frequently covered with different type of dressings to manage the exudate, provide wound protection and prevent possible external contamination that might lead to surgical site infection and delayed healing (page 21, first paragraph).  Dressings are widely used in the care of wounds.  Attributes of an ideal wound dressing include, the ability of the dressing to absorb and contain exudate without leakage or strike-through, impermeability to water and bacteria, suitability of the dressing for use with different skin closures (sutures, vapor-permeable films are permeable to water vapor and oxygen but not to water or microorganisms (page 22, left column).  Current practice involves placement of a dressing over the closed wound before the patient leaves the clean environment of the operating theatre (page 22, right column).   The dressings are applied so as to not create tension in the skin (page 58).  
Thus, Dumville et al. teaches the state of the art with respect to wound care is application of a dressing immediately on an incision which is sutured.  These dressing are vapor permeable meaning they allow water vapor (i.e. moisture) and oxygen permeation.  The dressings reduce infection and bleeding and exudate (external discharge).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (USPGPUB No. 20070060855) in view of Dumville et al.
Applicant Claims
The instant application claims a method for accelerating wound healing comprising applying a dressing directly on a subject's wound immediately or no later than 72 hours following injury.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Leung et al. is directed to a pressure-sensitive adhesive composition and self-adhering wound dressing.  Claimed is a pressure-sensitive adhesive composition comprising about 0.25 wt.% to about 15 wt% of a high molecular weight rubber triblock copolymer, about 35 to about 65 wt% of a superabsorbent material; 0 wt. % to about 15 wt. % of a high molecular weight diblock rubber; 0 wt. % to about 20 wt. % of an end block resin; 0 wt. % to about 40 wt. % of a diluent; 0 wt. % to about 35 wt. % of a solid tackifier; 0 wt. % to about 20 wt. % of a hydrocolloid comprising a natural product or a modified natural product; and, 0 wt. % to about 10 wt. % of a semi-solid hydrocarbon (claim 1) which are the exact same limitations as instant claim 21.  A self-adhering not support microbial growth. Such adhesive compositions are generally considered to be bacteriostatic (paragraph 0016).  The self-adhering wound dressings comprising a pressure-sensitive adhesive composition, can be used in generally known wound care applications. Accordingly, the wound dressings can be used to treat a variety of conditions including but not limited to those associated with scarring, bums, abrasions, lacerations, incisions, skin grafts, dermal ulcers, rashes, animal bites, and insect bites. It is generally understood that the self-adhering wound dressing consisting essentially of a pressure-sensitive adhesive composition described herein may further include a film backing (oriented away for the wound) (paragraph 0024).  The dressing is constructed to be comfortable for the individual to wear (paragraph 0025).  The dressing is formulated to absorb light or heavy fluid exudates (depending on the specific wound and the amount of superabsorbent material in the composition) (paragraph 0026).  The anti-oxidants (paragraph 0043).  Superabsorbent polymers include acrylic acid-vinyl alcohol copolymers (paragraph 0032).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Leung et al. teaches a wound dressing which can be applied to incisions, Leung et al. does not teach a time frame for application or application of sutures.  However, this deficiency is cured by Dumville et al.  
The teachings of Dumville et al. are set forth above.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leung et al. and Dumville et al. and apply the wound dressing of Leung et al. immediately to a surgical incision site which is sutured.  One skilled in the art in would have been motivated to apply the wound dressing of Leung et al. in this manner as Leung et al. teaches that the self-adhering wound dressings can be used in generally known wound care applications such as those associated with incisions and Dumbville et al. teaches that following wound closure, surgical wounds commonly leak fluid or blood within the first 24 hours and they are frequently covered with different type of dressings to manage the exudate. Thus application immediately after wound closure is obvious.  Additionally, since the wound dressing of Leung et al. is designed to absorb fluid there is a reasonable expectation of success.  
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leung et al. and Dumville et al. and utilize a vinyl-acrylic polymer in the adhesive.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught superabsorbents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding claim 8, it would have been obvious to apply the dressing to the wound for the length necessary for the wound to heal.  Thus, depending on the severity of the wound, the length of time the wound leaks fluid or blood, among other factors.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the 
	Regarding claims 10-12 and 14, Leung et al. appears to suggest the same dressing as that exemplified in the instant specification (i.e. Hollister product #14803).  Hollister is the assignee of the Leung et al. invention.  It contains all the same ingredients as instant claim 21.  Thus, it would appear it would possess the same or similar permeability.  Furthermore, Dumville et al. teaches the vapor permeability of dressings.  Finally, Leung et al. teaches the adhesive is bacteriostatic rending claim 14 obvious.  
	
Claims 1-6, 8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Dumville et al. as applied to claims 1-6, 8-12, 14 and 16-22 above and in further view of Bowman et al. (WO 2012030823 A1).

Applicant Claims
	The instant application claims the dressing contains sun and/or UV block components.
	The instant application claims the backing film comprises polyethylene woven fibers.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Leung et al. and Dumville et al. are set forth above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Leung et al. does not teach the inclusion of a UV blocking component.  While Leung et al. suggests a backing film, Leung et al. does not expressly teach the backing film comprises polyethylene woven fibers.  However, these deficiencies are cured by Bowman et al.
	Bowman et al. is directed to biodegradable terpolymers and terpolymer blends as pressure-sensitive adhesives.  Bioactive agents can be incorporated into the pressure sensitive adhesive.  These include sunscreen agents (paragraph 0073) and antioxidants (paragraph 0075).  Taught is the pressure sensitive adhesive being coated on a conformable backing materials.  These materials include woven fibers, polyethylene, etc. (paragraph 0088, 0090 and 00107).  Application to a wound is suggested (paragraph 0089).  The backings are moisture vapor permeable (paragraph 0091).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Leung et al., Dumville et al. and Bowman et al. and utilize a polyethylene woven backing.  One skilled in the art would have been motivated to utilize conventional backings for wound dressings as taught by Bowman et al.  Since the backings of Bowman et al. are utilized with pressure sensitive adhesives and the adhesive of Leung et al. is a pressure sensitive adhesive there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Leung et al., Dumville et al. and Bowman et al. and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616